Citation Nr: 0214370	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle sprains, currently rated 10 percent disabling.  

(The issues of entitlement to increased ratings for 
intervertebral disc syndrome of the lumbar spine, residuals 
of a right shoulder supraspinatus tear, and residuals of 
right knee cartilage repair including degenerative joint 
disease will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant retired from active 
military service on September 30, 1999, with more than 20 
years of active duty.  His appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for intervertebral disc 
syndrome of the lumbar spine, residuals of a right shoulder 
supraspinatus tear, and residuals of right knee cartilage 
repair including degenerative joint disease, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  Prior to March 9, 2001, there was no showing by competent 
evidence that the veteran's right ankle disability resulted 
in dysfunction.  

2.  Effective March 9, 2001, the residuals of right ankle 
sprains have been manifested by pain and loss of function 
equating to moderate limitation of motion.  



CONCLUSION OF LAW

1.  Prior to March 9, 2001, a compensable evaluation for 
residuals of a right ankle sprain is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5010-5271 (2002). 

2.  Effective March 9, 2001, a rating of 10 percent for 
residuals of a right ankle sprain is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010-5271 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b).  In the present case, the appellant has 
been notified in the October 1999, October 2000, and 
September 2001 rating decisions, the October 2000 statement 
of the case (SOC) and the May 2002 supplemental statement of 
the case (SSOC) of the evidence necessary to substantiate his 
claim for an increased rating for residuals of right ankle 
sprains, and of the applicable laws and regulations.  In 
February 2001, the RO sent the appellant notification of the 
VCAA, and as to what evidence was necessary in order for VA 
to grant his claim.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Additionally, along with each of the 
aforementioned rating decisions, the appellant was sent a VA 
Form 4107 explaining his rights in the VA claims process.  A 
September 2000 VA letter to the appellant, following receipt 
of his notice of disagreement (NOD), also described his 
appellate rights.  The Board concludes that the discussions 
in the rating decisions, the SOC, and the SSOC, along with 
the September 2000 and February 2001 VA letters, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA treatment records since service.  Further, in 
keeping with the duty to assist, the appellant was provided 
VA examinations in May 1999 and August 2001.  The appellant 
has not identified any additional, outstanding records 
pertaining to his claim.  The Board notes that the appellant 
presented testimony regarding his claim at a Travel Board 
hearing held in July 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that his residuals of right ankle 
sprains are more severely disabling than currently evaluated, 
thereby warranting a higher rating.  

Service medical records show that the appellant was treated 
on numerous occasions for right ankle pain and laxity.  A 
June 1987 bone scan of the right ankle showed changes 
consistent with stress or arthritic changes.  An April 1988 
entry reflects an impression of early degenerative joint 
disease of the right ankle.  

Range of motion testing of the right ankle at a May 1999 VA 
medical examination revealed that dorsiflexion was to 20 
degrees, plantar flexion was to 45 degrees, eversion was to 9 
degrees, and inversion was to 40 degrees.  There was no 
evidence of laxity or instability in the ankle.  

VA outpatient records dated from February 2000 to June 2001 
show that the appellant was treated on March 9, 2001 for a 
complaint of pain in the medial right distal tibia lasting 10 
days, which was worse on standing or weight-bearing on the 
right foot.  An X-ray of the right ankle did not reveal any 
fracture, and a bone scan of the ankle was normal.  In June 
2001, he was seen for follow-up of his right ankle pain, 
which he indicated had worsened since he had begun walking 
four miles daily on a treadmill.  Evaluation of the right 
ankle revealed normal range of motion without pain, no 
swelling, and stability without pain on inversion and 
eversion.  A drawer test was negative.  The assessment in 
June 2001 was right ankle pain due to overuse syndrome.  

At an August 2001 VA examination of the feet, the appellant's 
chief complaint was of pain and swelling in his right foot.  
He indicated that on a good day he experienced pain at a 
level of 1 on a scale of 0 to 5, with 5 being the worst, and 
that during flare-ups he experienced pain at a level of 4.  
He stated that he experienced these problems approximately 
eight times monthly, that precipitating factors were 
increased walking and especially walking on uneven surfaces, 
and that elevation, heat, and compression, along with the use 
of Piroxicam, reduced the pain.  He indicated that he did not 
use a cane, crutches, braces, or corrective shoes.  He 
reported there had been no surgery to the ankle or foot and 
that small repetitive injuries seemed to aggravate his foot 
problem.  He stated that he was unable to hike, a recreation 
that he used to enjoy, and that he was reticent about trying 
cross country skiing, an activity he had looked forward to 
doing.  He also indicated that when his feet would begin to 
bother him he rapidly sought to purchase new shoes.  Range of 
motion testing for the right ankle revealed that dorsiflexion 
was from 0 to 20 degrees, that eversion was to 18 degrees, 
and inversion was to 23 degrees.  A drawer test was negative.  
While the appellant's gait was within normal limits, pain was 
evidenced just distal to the right lateral malleolus.  The 
examiner noted that an MRI report of the right ankle, 
performed at Deaconess Medical Center, had been interpreted 
as showing no bone or joint abnormality; slight high signal 
adjacent to the Achilles tendon which was of unknown, if any, 
clinical significance; and a small quantity of right ankle 
joint fluid; but otherwise no soft tissue abnormality.  The 
diagnoses from the examination included recurrent right ankle 
sprains with loss of tendon motion and current ankle 
tenderness, bilateral pes planus deformity, and bilateral 
hallux valgus deformity.  

Service connection was granted for residuals of right ankle 
sprains by an October 1999 rating decision, which assigned a 
noncompensable rating for the disability under Diagnostic 
Codes 5010-5271 from October 1, 1999.  A September 2001 
rating decision awarded a 10 percent rating for the 
appellant's right ankle disorder, effective July 31, 2000.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable rating for his 
residuals of right ankle sprains by the October 1999 rating 
decision, and his current appeal was based on that rating, 
the Board must consider staged ratings under Fenderson.  

When there is marked limitation of motion in an ankle, a 20 
percent evaluation is assigned.  If limitation of motion is 
moderate, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5271.  Normal range of motion in an 
ankle is considered to be 20 degrees dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  The 
Board notes that arthritis of the right ankle was suspected 
in service, but x-rays and bone scans after service have not 
confirmed the presence of degenerative joint disease of the 
right ankle.  On VA examination in May 1999, the right ankle 
was essentially asymptomatic.  Dorsiflexion and plantar 
flexion were full and there were no reports of pain, 
weakness, loss of strength or deformity of the joint.  There 
were no findings that would support a compensable evaluation.  
Beginning on March 9, 2001, he was seen for complaints of 
pain in the right ankle, and though findings were mostly 
within normal limits, his complaints of pain persisted.  On 
the more recent VA examination, motion in the right ankle was 
mostly within the range of normal limits, but eversion and 
inversion in the ankle were shown to be 18 and 23 degrees, 
respectively.  Therefore, the Board concludes that the 
appellant's residuals of right ankle sprains are now 
manifested by symptomatology that equates to moderate 
limitation of motion.  However, these findings do not 
approximate marked limitation of motion, making a rating 
greater than 10 percent unwarranted.  As there has been no 
evidence presented to show that the residuals of right ankle 
sprains have ever been manifested by symptomatology 
indicative of marked limitation of motion, an evaluation 
greater than 10 percent is not shown to have been warranted 
at any time.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Prior to March 9, 2001, there were no objective signs of pain 
on motion to warrant a compensable evaluation.  There were no 
findings of limitation of motion, weakness, deformity, 
atrophy or other indicia of pain on motion.  Following March 
9, 2001 to present, the Board does not find objective signs 
of pain resulting in functional disability in excess of that 
contemplated in the 10 percent rating already assigned.  The 
evidence indicates that the finding of moderate limitation of 
motion in the ankle is based on the pain experienced by the 
appellant on use and weight-bearing.  Range of motion testing 
has not demonstrated that he experiences marked limitation of 
motion in the right ankle, and he has not reported any 
episodes of laxity or instability involving the ankle.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's right ankle 
disability on the basis of functional disability.  

The Board has considered the doctrine of reasonable doubt and 
agrees that the 10 percent rating should be assigned from 
March 9, 2001, but other than that, the evidence is not in 
equipoise and a preponderance of the evidence is against his 
claim.  The benefit-of-doubt rule does not apply when the 
Board finds that a preponderance of the evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001)


ORDER

An compensable evaluation for residuals of right ankle 
sprains prior to March 9, 2001 is denied.  

The 10 percent rating assigned for residuals of right ankle 
sprains is effective March 9, 2001, subject to the laws and 
regulations governing the award of VA monetary benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

